Exhibit 10.2 Wholesale Datacenter Lease Multi-Tenant Datacenter VANTAGE DATA CENTERS – [***] WHOLESALE DATACENTER LEASE Between VANTAGE DATA CENTERS [***], LLC as Landlord and BOX, INC. as Tenant Dated July27, 2016 Vantage Confidential and Proprietary [***] Information has been omitted and submitted separately to the Securities and Exchange Commission. Confidential treatment has been requested with respect to the omitted portions. VANTAGE DATA CENTERS – [***] WHOLESALE DATACENTER LEASE This Wholesale Datacenter Lease (this “Lease”) is entered into as of the date (the “Effective Date”) this Lease is signed by Landlord as indicated on the signature page, by and between Landlord and the Tenant:
